Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group I, claims 1-8, 10-11, 21-22, 24-27, and 29 in the reply filed on 10/25/2021 is acknowledged.  Claims 9, 23, and 28 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 11, the phrase “the plurality of third plies” lacks proper antecedent basis.  It appears that claim 11 is depending from claim 10 instead of claim 1.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 10-11, 21-22, 24-27, and 29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jette et al. (2019/0270570; hereinafter Jette).  
As to claim 1, Jette discloses a packaging structure (10; Fig.s 4-5) comprising a first ply (400) having a first width (W400), a second ply (300) having a second width (W300) and the second width being greater than the first width [0026], and a third ply (100) having a third width (W100) and the third width being greater than the second width.  The third ply being wrapped around the first ply and the second ply, and the third ply overlapping at a portion of the packaging structure.

As to claim 3, Jette discloses the total width (W10a and W10b) of the packaging structure is approximately equal the first width (Fig. 4).
As to claim 4, see Fig. 4.
As to claim 5, Jette discloses the packaging structure is formed as a corner protector and the third ply overlapping proximate an apex of the corner protector (Fig. 4).
As to claim 6, Jette further discloses a fourth ply (200) having a fourth width (W200) and the fourth width being less than the first width ([0026], Jette discloses the first width (W400) and the fourth width (W200) comprise no more than 10% different from one another.  Therefore, the shorter width (either W200 or W400) is considered equivalent to the fourth ply as claimed and the longer width (the other of W200 and W400) is considered equivalent to the first ply).
As to claim 7, Jette further discloses another first ply (400b; 400a) to provide a plurality of first plies and the third ply being wrapped around the plurality of first plies and the second ply.
As to claim 8, Jette further discloses another second ply to provide a plurality of second plies ([0024], Jette discloses the inner wrap ply 300 may be formed from multiple plies) and the third ply being wrapped around the first ply and the plurality of second plies.
As to claim 10, Jette further discloses another third ply to provide a plurality of third plies ([0022], Jette discloses the outer wrap ply 100 may be formed from multiple plies), and the plurality of third plies being wrapped around the first ply and the second ply.
As to claim 11, Jette further discloses another first ply to provide a plurality of first plies (400a, 400b), another second ply to provide a plurality of second plies ([0024], Jette discloses the inner wrap ply 300 may be formed from multiple plies), the plurality of third plies are wrapped around 
As to claims 21 and 24, see claim 11 above.
As to claim 22, see Fig. 5.
As to claim 25, Jette further discloses a fourth ply (200) having a fourth width (W200), the fourth width being less than the third width (Fig. 5) and different than the first width and the second width ([0026], Jette discloses the first width (W400) and the fourth width (W200) comprise no more than 10% different from one another which is considered equivalent to the fourth width is different than the first width).
As to claim 26, Jette further discloses the packaging structure is formed as a corner protector having an apex (OC).
As to claim 27, Jette discloses the third ply overlaps proximate the apex.
As to claim 29, see Fig. 4.

Claim(s) 1-8, 10-11, 21-22, 24-27, and 29 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by D'Anglade (2014/0069842) or, in the alternative, under 35 U.S.C. 103 as obvious over D'Anglade in view of The Official Notice.  
As to claim 1, D'Anglade discloses a packaging structure (10; Fig.s 14-15 or 20) comprising a first ply (22) having a first width (Fig. 15), a second ply (inner intermediate ply 24; 24a) having a second width and a third ply (26) having a third width, and the third ply being wrapped around the first ply and the second ply (Fig. 14 or 20C) and the third ply overlapping at a portion of the packaging structure.  It appears that D'Anglade shows the second width being greater than the first width and the third width being greater than the second width as claimed (see the Figures).  
As to claim 2, D'Anglade discloses the third ply overlaps proximate a center of a width of the packaging structure (Fig. 14).
As to claim 3, D'Anglade discloses the total width of the packaging structure is approximately equal the first width (Fig. 14).
As to claim 4, see Fig. 14.
As to claim 5, D'Anglade discloses the packaging structure is formed as a corner protector and the third ply overlapping proximate an apex (19) of the corner protector.
As to claim 6, D'Anglade further discloses a plurality of first plies (22; Fig. 11) and it appears that each of the plurality of first plies has different width than the other first plies.  The shorter ply is considered equivalent to a fourth ply as claimed and one of the other plies is considered equivalent to the first ply as claimed.
As to claim 7, D'Anglade further discloses at least another first ply (Fig. 11) to provide a plurality of first plies as claimed.

As to claim 10, D'Anglade further discloses additional outer plies (26; [0100]) which is considered equivalent to at least another third ply to provide a plurality of third plies as claimed.
As to claim 11, D'Anglade further discloses another first ply to provide a plurality of first plies (22; Fig. 11), another second ply (the outer intermediate ply 24 or 24b) to provide a plurality of second plies, the plurality of third plies (see claim 10 above) are wrapped around the plurality of first plies and the plurality of second plies, and the plurality of second plies are at least partially wrapped around the plurality of first plies (Fig. 14).
As to claims 21 and 24, see the combination of claims 1 and 11 above.
As to claim 22, see Fig.s 11 & 14.
As to claim 25, D'Anglade further discloses a plurality of first plies (22; Fig. 11) and it appears that each of the plurality of first plies has different width than the other first plies.  The shorter ply is considered equivalent to a fourth ply as claimed and one of the other plies is considered equivalent to the first ply as claimed.
As to claim 26, the packaging structure of D'Anglade as modified above (see claim 1) and D'Anglade further discloses the packaging structure is formed as a corner protector having an apex (19).
As to claim 27, D'Anglade discloses the third ply overlaps proximate the apex (19).
As to claim 29, see Fig. 14.


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552. The examiner can normally be reached Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/LUAN K BUI/
Primary Examiner, Art Unit 3736